Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over Dispenser for Cosmetic Products of Joulia (U.S. Patent D765,512) in view of the Seasoning shaker Mills of Lichtenvort (U.S. Patent D284,252).
Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.
The primary reference has design characteristics which are basically the same as the claimed design. 
The claim shows a round jar with a large radius to the rounded bottom edge having a vertically straight sidewall and a cap of the same diameter, continuing the same vertically straight sidewall, having a large radius to the rounded top edge and a flat top surface. 
Joulia shows a round jar with a large radius to the rounded bottom edge having a vertically straight sidewall and a cap of the same diameter, continuing the same vertically straight sidewall and having a large radius to the rounded top edge.
The claimed design differs from Joulia in that the cap has a flat top surface.
Lichtenvort shows a cap with a vertically straight sidewall, having a large radius to the rounded top edge and a flat top surface.
It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to modify the Joulia so as to have a cap with a flat top surface such as that taught by the Lichtenvort.
The claimed design would have no patentable distinction over the combination of these references. The difference of the bottom surface of that of the references does not affect the appearance of the design as a whole and the impression it makes to the eye of the average observer. It is distinctiveness in overall appearance of an object, when compared with the prior art, rather than minute details or small variations in configuration as appears to be the case here, that constitutes the test of design patentability.1
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Conclusion
The art of record is not relied upon and is cited as cumulative art.
The claim stands rejected under 35 U.S.C. 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dana Meyrow whose telephone number is (571)272-6034. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /Dana Meyrow/ Primary Examiner, Art Unit 2916                                                                                                                                                                                                       July 15, 2022


    
        
            
        
            
        
            
    

    
        1 In re Lapworth, 172 USPQ 129 (C.C.P.A. 1971)